                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

JEFFREY LANCE HILL, SR., etc.,

      Plaintiff,

v.                                                Case No. 3:20-cv-895-TJC-PDB

LEANDRA G. JOHNSON, etc.,
et al.,

      Defendants.


                     ORDER AND INJUNCTION

      In the past two decades, pro se Plaintiff Jeffrey Lance Hill, Sr. has filed

numerous lawsuits in this district and in Florida’s Third Judicial Circuit

pertaining to a grievance from fifteen years ago. (See Docs. 6, 9, 25). This case

is Mr. Hill’s most recent attempt to re-litigate those issues. Like Mr. Hill’s prior

cases, this case must be dismissed, and Mr. Hill will be prohibited from filing

similar lawsuits in this Court in the future.

I.    PROCEDURAL BACKGROUND

      Several motions are pending before the Court: Suwannee River Water

Management District’s     1   Motion to Dismiss Plaintiff’s Complaint With

Prejudice (Doc. 4) and Motion for Injunctive Relief to Limit Plaintiff’s Future



      1 The Court refers to Suwannee River Water Management District as
“the District” in this Order.
Filings (Doc. 5); Mr. Hill’s Motion for Default Judgment (Doc. 20); Defendant

Jennifer B. Springfield’s Motion to Dismiss Plaintiff’s Complaint With

Prejudice (Doc. 22) and Motion for Injunctive Relief to Limit Plaintiff’s Future

Filings (Doc. 24); Defendants the Honorable Leandra G. Johnson, the

Honorable Gregory S. Parker, and the Honorable William F. Williams, III’s

Motion to Dismiss Complaint With Prejudice (Doc. 28); Defendant Columbia

County’s Motion to Dismiss (Doc. 33); and Defendants Joel F. Foreman, City of

Lake City, and Michael Smallridge’s Motion to Dismiss Plaintiff’s Complaint

With Prejudice (Doc. 34).

      The District responded in opposition to the motion for default judgment

(Doc. 23). Mr. Hill responded in opposition to the District’s motion to dismiss

(Doc. 29), to Ms. Springfield’s motion to dismiss (Doc. 30), to Judge Johnson,

Judge Parker, and Judge Williams’s motion to dismiss (Doc. 32), to Lake City,

Mr. Foreman, and Mr. Smallridge’s motion to dismiss (Doc. 38), and to

Columbia County’s motion to dismiss (Doc. 39). The Court granted Defendants’

Joint Motion to Stay Discovery and Hold in Abeyance Case Management

Conference and Reporting Requirements (Doc. 35) on October 30, 2020. (Doc.

37). This case has been stayed since that time, pending resolution of the

dispositive motions. Mr. Hill recently filed a Motion to Vacate Stay (Doc. 41), to

which Columbia County, the District, and Judges Johnson, Parker, and

Williams responded in opposition (Docs. 41, 42, 43).


                                        2
      Mr. Hill has filed numerous lawsuits nearly identical to this one. In 2006,

Mr. Hill filed a lawsuit in Florida’s Third Judicial Circuit in and for Columbia

County about what he viewed as improper government action related to his

farm. Suwannee River Water Mgmt. Dist. v. El Rancho No Tengo, Inc., No. 06-

203-CA. The decision dismissing that case was affirmed by the Florida First

District Court of Appeal. El Rancho No Tengo, Inc. v. Suwannee River Water

Mgmt. Dist., 6 So. 3d 56 (Table), No. 1D08-2568, 2009 WL 401605 (Fla. 1st DCA

Feb. 19, 2009). Since then, Mr. Hill has repeatedly sought to challenge those

decisions with lawsuits in this Court. See Hill v. Suwannee River Water Mgmt.

Dist., No. 3:15-cv-1445-J-34JRK; Hill v. Johnson, et al., No. 3:17-cv-1342-HLA-

JRK. Mr. Hill also filed related lawsuits in the Bankruptcy Court, some of which

he appealed to this Court. See Hill, et al. v. Suwannee River Water Mgmt. Dist.,

No. 3:15-bk-01290-PMG; Hill, et al. v. Suwannee River Water Mgmt. Dist., No.

3:15-cv-1475-J-32; Hill v. Suwannee River Water Mgmt. Dist., No. 3:15-cv-1013-

J-32. In 2016, Mr. Hill made a failed attempt to remove a state court action to

federal court. Hill, et al. v. Suwannee River Water Mgmt. Dist., No. 3:16-cv-169-

J-32MCR.

      Mr. Hill’s prior cases were based on facts with no material difference from

the facts alleged in this case. As in his other actions, Mr. Hill purports to bring

his claims under 42 U.S.C. §§ 1982, 1983, and 1985, as well as “common law.”

(Doc. 1 at 1). Mr. Hill alleges land takings related to an 800-acre farm in


                                        3
Columbia County, Florida, and violations of the Fifth, Seventh, Eighth, and

Fourteenth Amendments. (See Doc. 1). Mr. Hill has not in any way shown that

this lawsuit materially differs from his prior lawsuits.

II.   DISCUSSION

      As a preliminary matter, in his Motion for Default Judgment, Mr. Hill

claims that the District was served on August 18, 2020 and therefore should

have answered by September 8, 2020. (Doc. 20 at 1). This is incorrect. The

District was served on August 21, 2020 and responded in a timely manner. (See

Docs. 16, 23). Thus, Mr. Hill’s Motion for Default Judgment (Doc. 20) is denied.

      All nine Defendants assert similar bases for dismissal: (1) that Mr. Hill

fails to state a claim upon which relief can be granted under Federal Rule of

Civil Procedure 12(b)(6); (2) that Mr. Hill’s claims are barred by the Rooker-

Feldman doctrine; (3) that Mr. Hill’s claims are barred by res judicata and

collateral estoppel; (4) that Eleventh Amendment immunity applies; and (5)

that Mr. Hill’s claims are barred by the statute of limitations. (See Docs. 4, 22,

28, 33, 34). Columbia County additionally argues that the Complaint should be

dismissed as a shotgun pleading, in which it is unclear which factual allegations

correspond to each claim for relief. (See Doc. 33 at 3–4).

      The Court need not reach the merits of each of these defenses. The Court

already adjudicated a nearly identical case from Mr. Hill in 2016 and stated:




                                        4
      Plaintiff has filed several actions in this Court arising out of the
      same underlying facts and seeking essentially the same relief; that
      is, to revisit the validity of state court liens, judgments, and
      litigation beginning in 2006. See, e.g., Hill v. Suwannee River
      Water Mgmt. Dist., No. 3:12-cv-860-TJC (affirming U.S.
      Bankruptcy Court’s dismissal of Hill’s Chapter 12 case, and
      explaining “Despite appellant’s request, this Court has no authority
      to review the state court decisions which underlie the bankruptcy
      court’s ruling” (Doc. 22 at 2), where Hill identified as issues on
      appeal from U.S. Bankruptcy Court that “The Bankruptcy Court
      erred in its refusal to explore the validity of the State Court
      judgment”; “The State Circuit Court had no jurisdiction . . . in Case
      No: 06-203 CA, therefore judgment is void ab initio”; and “There is
      a conflict of authority between State Circuit Case No: 06-203 CA
      and State Circuit Court Case No. 89-22 CA . . . .” (Doc. 7 at 6)). aff’d,
      No. 14-10609 (11th Cir. Nov. 19, 2014); Hill v. Suwannee River
      Water Mgmt. Dist., No. 3:15-cv-1475-TJC (identifying in statement
      of issues, “Since the bankruptcy court’s abstinence relies on the
      validity of the State court’s judgments in case # 2006-203 CA,
      whether the state court and the Suwannee River Water
      Management District had competent jurisdiction and authority to
      begin the action.” (Doc. 4 at 5)); Hill v. Suwannee River Water
      Mgmt. Dist., No. 3:15-cv-1445-J-32JRK (“The objective of this
      action [for declaratory judgment and quiet title] is to obtain an
      unprecedented determination of legal authority of the District to
      begin legal action against the farm and Hill, also to obtain a legal
      determination of the validity of the state court’s adjudication in
      case nos. 06-206 CA and 13-666 CA.” (Doc. 1 at 1)).

Hill v. Suwannee River Water Mgmt. Dist., No. 3:15-cv-1013-J-32 (Feb. 29,

2016) (Doc. 14 at 1–2 n.1). Additionally, the Court warned Mr. Hill that there

was no basis for “any further cases arising from these facts” and cautioned that

it would “strongly consider awarding sanctions if Plaintiff continue[d] to file

such pleadings.” Id. at 2.




                                         5
      Still, Mr. Hill filed another lawsuit based on the same facts in 2017. See

Hill v. Johnson, et al., No. 3:17-cv-1342-J-25-JRK. The Honorable Henry Lee

Adams, Jr. dismissed that case sua sponte on January 4, 2018, citing to the

Court’s prior Order. Id. (Doc. 14). Judge Adams also made a finding of bad faith,

“that Plaintiff brought [the] case for an improper purpose and vexatiously

multiplied the proceedings,” and ruled that Rule 11 sanctions were appropriate.

Id. (Docs. 27, 42). The Eleventh Circuit affirmed Judge Adams’s decision,

emphasizing that Mr. Hill’s claims were barred by the Rooker-Feldman doctrine

and that he “was simply quarrelling with the outcome and attempting to

relitigate his claims.” Hill v. Johnson, 787 Fed. App’x 604, 607, 608 (11th Cir.

2019). 2

      This case is also barred by the Rooker-Feldman doctrine. As a result,

Defendants’ motions to dismiss (Docs. 4, 22, 28, 33, 34) are granted. Now, faced

with Mr. Hill’s fourth lawsuit on the same facts, the Court must decide whether

to grant the District’s and Ms. Springfield’s requests to enjoin Mr. Hill from

filing in this Court without first seeking leave of court for permission.




      2  The Eleventh Circuit explained that the Rooker-Feldman doctrine
“precludes federal district courts from reviewing ‘cases brought by state-court
losers complaining of injuries caused by state-court judgments rendered before
the district court proceedings commenced and inviting district court review and
rejection of those judgments.’” Hill, 787 Fed. App’x at 607 (quoting Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).


                                        6
      “Federal courts have both the inherent power and the constitutional

obligation to protect their jurisdiction from conduct which impairs their ability

to carry out Article III functions.” Procup v. Strickland, 792 F.2d 1069, 1073

(11th Cir. 1986). Accordingly, courts “maintain[] ‘considerable discretion’ to

restrict the filings of a vexatious litigant.” Cuyler v. Presnell, No. 6:11-cv-623-

ORL-22DAB, 2011 WL 5525372, at *1 (M.D. Fla. Nov. 14, 2011) (quoting

Traylor v. City of Atlanta, 805 F.2d 1420 (11th Cir. 1986)). An injunction that

aims to minimize abusive, vexatious litigation cannot be a total bar to court

access. Id. (citing Martin-Trigona v. Shaw, 986 F.2d 1384, 1387 (11th Cir.

1993)). Otherwise, there are few limits on the actions that courts may take to

protect against such litigation. Abram-Adams v. Citigroup, Inc., No. 12-80848-

CIV, 2013 WL 451906, at *2 (S.D. Fla. Feb. 6, 2013) (citing Martin-Trigona, 986

F.2d at 1387). 3




      3 More broadly, the All Writs Act “provides that ‘[t]he Supreme Court and
all courts established by Act of Congress may issue all writs necessary or
appropriate in aid of their respective jurisdictions and agreeable to the usages
and principles of law,’ 28 U.S.C. § 1651, [and] affords the Court ‘the power to
enjoin litigants who are abusing the court system by harassing their
opponents.’” Abram-Adams, 2013 WL 451906, at *2 (quoting Laosebikan v.
Coca-Cola Co., 415 Fed. App’x 211, 215 (11th Cir. 2011)). Options for enjoining
vexatious litigants might include seeking leave of court prior to filing, limiting
the number of pages allowed for filings, or requiring a signed affidavit regarding
attempts to retain an attorney, among other measures. See, e.g., Procup, 792
F.2d at 1073.


                                        7
       Mr. Hill has failed to comply with multiple directives from the Court to

stop re-litigating previously decided claims. The Court has considered other less

restrictive alternatives but finds that nothing short of a pre-filing injunction

will be effective. Mr. Hill’s pattern of conduct merits the injunction sought by

the District and Ms. Springfield, who have met the four requirements for an

injunction: they succeed on the merits, they stand to suffer irreparable injury

from Mr. Hill’s incessant and redundant filings that outweighs any damage to

Mr. Hill, and the injunction is not adverse to the public interest. See Laosebikan

v. Coca-Cola Co., 415 Fed. App’x 211, 214 (11th Cir. 2011) (enumerating

injunction requirements). From here forward, Mr. Hill must seek leave of Court

before filing any lawsuit in this district to ensure he does not make another

attempt to re-litigate claims that have already been adjudicated. If it proves

necessary in the future, the Court will consider expanding the injunction to

include other courts. See, e.g., Riccard v. Prudential Ins. Co., 307 F.3d 1277,

1295 n.15, 1298 (11th Cir. 2002) (approving of injunction preventing suit by

plaintiff or anyone acting on his behalf in any forum without first obtaining

leave to file).




                                        8
III.   CONCLUSION

       Accordingly, it is hereby

       ORDERED:

       1.    Defendant Suwannee River Water Management District’s Motion

to Dismiss Plaintiff’s Complaint With Prejudice (Doc. 4) is GRANTED.

       2.    Defendant Suwannee River Water Management District’s Motion

for Injunctive Relief to Limit Plaintiff’s Future Filings (Doc. 5) is GRANTED.

       3.    Plaintiff Jeffrey Lance Hill, Sr.’s Motion for Default Judgment (Doc.

20) is DENIED.

       4.    Defendant Jennifer B. Springfield’s Motion to Dismiss Plaintiff’s

Complaint With Prejudice (Doc. 22) is GRANTED.

       5.    Defendant Jennifer B. Springfield’s Motion for Injunctive Relief to

Limit Plaintiff’s Future Filings (Doc. 24) is GRANTED.

       6.    Defendants the Honorable Leandra G. Johnson, the Honorable

Gregory S. Parker, and the Honorable William F. Williams, III’s Motion to

Dismiss Complaint With Prejudice (Doc. 28) is GRANTED.

       7.    Defendant Columbia County’s Motion to Dismiss (Doc. 33) is

GRANTED.

       8.    Defendants Joel F. Foreman, City of Lake City, and Michael

Smallridge’s Motion to Dismiss Plaintiff’s Complaint With Prejudice (Doc. 34)

is GRANTED.


                                        9
      9.    Plaintiff Jeffrey Lance Hill, Sr.’s Motion to Vacate Stay (Doc. 40) is

DENIED as moot.

      10.   Plaintiff Jeffrey Lance Hill, Sr. is hereby permanently ENJOINED

from initiating any action or other matter in the United States District Court

for the Middle District of Florida without obtaining prior approval from this

Court. The Court will adopt the pre-screening procedure established in Cuyler

v. Presnell, No. 6:11-cv-623-Orl-22DAB, 2011 WL 5525372, at *2–*3 (M.D. Fla.

Nov. 14, 2011) (see Docs. 11, 20), and in Gullett-El v. Corrigan, No. 3:17-cv-881-

J-32JBT, 2017 WL 10861313, at *5–*6 (M.D. Fla. Sept. 20, 2017), as follows:

      Procedure in the Middle District of Florida: Henceforth, any

complaint or other pleading Jeffrey Lance Hill, Sr. presents to the Clerk’s Office

in the Middle District of Florida for filing shall be specially handled in the

following manner. Rather than filing the complaint or pleading and opening a

new case, the Clerk’s Office shall forward it to the duty Magistrate Judge in the

respective Division for review and screening. See Copeland v. Green, 949 F.2d

390, 391 (11th Cir. 1991) (upholding pre-filing screening requirements). The

Magistrate Judge will determine whether the complaint or pleading has

arguable merit—that is, a material basis in law and fact. No abusive, frivolous,

scandalous, or otherwise impertinent complaint or pleading shall be permitted.

If the action is arguably meritorious, the Magistrate Judge shall issue an order

so stating and shall direct the Clerk of Court to file the complaint or pleading


                                       10
for normal assignment. Such order shall be docketed along with the complaint

or pleading in the new civil case. If, however, the Magistrate Judge’s

preliminary review determines that the tendered filing has no arguable merit,

the Magistrate Judge shall enter an order so finding, in which event the

complaint or pleading will not be filed with the Court. Instead, the Clerk’s Office

shall return the original tendered document to Plaintiff after making a copy for

the Court.

      In addition to docketing this Order in the instant case, the Clerk shall

open a miscellaneous case and shall file the Order in that case, as well.

Hereafter, any order determining that a complaint or pleading tendered by

Plaintiff has no arguable merit shall also be filed in the miscellaneous case,

along with a copy of the complaint or pleading in question, both of which shall

be forwarded to the United States Attorney.

      Upon a finding that a tendered complaint or pleading lacks arguable

merit, Plaintiff shall be subject to a monetary sanction in the amount of

$1,000.00 per case and/or such other sanctions as the Court deems appropriate.

Any money judgment arising from such sanctions is subject to enforcement by

the United States Attorney, who may institute collection actions against




                                        11
Plaintiff to procure the seizure and sale of personal assets to satisfy the

judgment. 4

        11.   The measures imposed by this Order are in no way intended to

restrict other judges’ authority to impose additional sanctions as necessary.

        12.   On or before June 18, 2021, the United States Marshal shall

personally serve Jeffrey Lance Hill, Sr. with a copy of this Order and shall

promptly thereafter file a return of such service.

        13.   This case is DISMISSED with prejudice. All pending motions

and deadlines are terminated. The Clerk should close the file.

        DONE AND ORDERED in Jacksonville, Florida the 21st day of May,

2021.




        See, e.g., In re Roy Day Litig., 976 F. Supp. 1455, 1459 (M.D. Fla. 1995)
        4

(“Rule 11, Federal Rules of Civil Procedure, permits the Court to enter
monetary or other sanctions against a party for filing or pursuing frivolous
actions. Frivolous actions include both those brought for an improper purpose,
such as vexation, and those without basis in either law or fact. In the event a
Magistrate’s preliminary review results in a finding that Day’s action is
frivolous, that action will not be filed with the Court but instead will be returned
to Day. Upon such a finding, Day will be subject to sanction in an amount not
less than $1,000.00 per case. Of course, any money judgment arising from those
sanctions is subject to enforcement by the United States Attorney, who may
institute collection actions against Day to procure the seizure and sale of his
personal assets to satisfy the judgment.”).


                                        12
tnm
Copies:

All Jacksonville District and Magistrate Judges
Clerk of Court, Middle District of Florida
Chief Deputy Clerk of Court – Operations, Middle District of Florida
Jacksonville Division Manager
Counsel of record
Pro se Plaintiff
United States Marshal




                                     13
